--------------------------------------------------------------------------------

EXHIBIT 10.6
 
PREFERRED STOCK REPURCHASE AND
FINANCIAL RESTRUCTURING AGREEMENT
 
This Preferred Stock Repurchase and Financial Restructuring Agreement (this
“Agreement”) is entered into as of September 28, 2012, by and between
ENVIRONMENTAL TECTONICS CORPORATION, a Pennsylvania corporation, with its
principal place of business at 125 James Way, Southampton, Pennsylvania 18966,
fax no. 215-357-4000 (the “Company”), and H.F. LENFEST, an individual residing
in the Commonwealth of Pennsylvania, with offices at 200 Barr Harbor Drive,
Suite 450, Conshohocken, Pennsylvania 19428 (“Lenfest”).
 
Recitals
 
A.            Lenfest owns (i) all of the issued and outstanding shares of
Series D Convertible Preferred Stock of the Company, $0.05 par value per share,
with a stated value of one thousand dollars ($1,000.00) per share (the “Series D
Preferred Stock”), and (ii) all of the issued and outstanding shares of Series E
Convertible Preferred Stock of the Company, $0.05 par value per share, with a
stated value of one thousand dollars ($1,000.00) per share (the “Series E
Preferred Stock”).
 
B.            Contemporaneously herewith, the Company and Lenfest are entering
into a series of agreements with PNC Bank, National Association (“PNC”),
pursuant to which (i) the Company’s existing revolving line of credit with PNC
(the “Line of Credit”) will be reduced from $20,000,000 to $15,000,000 and the
expiration date for the Line of Credit will be extended from June 30, 2013 to
October 31, 2015, (ii) the Company will obtain from PNC a new $15,000,000
five-year term loan (the “Term Loan”), which Term Loan will be guaranteed by
Lenfest only for the first 30 months of its term, (iii) the Line of Credit and
the Term Loan will be secured by a first priority perfected security interest in
all of the assets of the Company, including all real property owned by the
Company, and (iv) all obligations of Lenfest to provide collateral to PNC in
respect of the Line of Credit and the Term Loan will cease and PNC will release
to Lenfest the approximately $10,000,000 of securities collateral that PNC is
currently holding (collectively, the “PNC Debt Restructuring”).
 
C.            The Company desires to repurchase from Lenfest, and Lenfest
desires to sell to the Company, certain shares of Series D Preferred Stock and
Series E Preferred Stock held by Lenfest upon the terms and subject to the
conditions set forth in this Agreement.
 
Terms of Agreement
 
NOW, THEREFORE, Lenfest and the Company, intending to be legally bound, agree as
follows:
 
1.              Preferred Stock Repurchase.
 
(a)           Sale and Purchase.  On the terms and subject to the conditions set
forth in this Agreement, effective as of the closing of the PNC Debt
Restructuring (the “Effective Time”), the Company hereby agrees to purchase and
accept from Lenfest, and Lenfest agrees to sell, transfer, convey and deliver to
the Company, free and clear of all liens and other encumbrances, (i) 386 shares
of Series D Preferred Stock, representing all of the Company’s issued and
outstanding shares of Series D Preferred Stock, and (ii) 9,614 shares of
Series E Preferred Stock, representing a portion of the Company’s issued and
outstanding Series E Preferred Stock (collectively, the “Shares”).
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Delivery of Shares.  At the Effective Time, Lenfest shall deliver
to the Company original stock certificates representing all of the Shares, duly
endorsed in blank or accompanied by stock powers duly executed in blank, in form
and substance satisfactory to the Company.
 
2.             Preferred Stock Amendments.
 
(a)           Preferred Shareholder Consent at the Effective Time.  At the
Effective Time, Lenfest shall, in his capacity as the sole holder of the
Series D Preferred Stock and the Series E Preferred Stock, execute and deliver
to the Company a written consent approving the PNC Debt Restructuring and the
transactions contemplated by this Agreement, including the amendments described
in Section 2(b).
 
(b)           Shareholder Meeting to Approve Preferred Stock Amendments.  The
Company will take all steps necessary in accordance with applicable federal and
state law and with its articles of incorporation and bylaws, to seek approval of
the following actions by the Company’s holders of common stock, par value $0.05
per share (the “Common Stock”), at the next duly called and convened annual
meeting of the holders of the Common Stock after the meeting currently scheduled
for October 18, 2012 (which vote shall include the vote of the holders of the
Series D Preferred Stock (if any) and the Series E Preferred Stock (if any) in
accordance with the terms of such Preferred Stock) (the “Shareholder Meeting”):
 
(i)           an amendment to the Statement With Respect to Shares of Series D
Convertible Preferred Stock of the Company which reduces the dividend rate on
the Series D Preferred from 10% to 4%; and
 
(ii)           an amendment to the Statement With Respect to Shares of Series E
Convertible Preferred Stock of the Company which reduces the dividend rate on
the Series E Preferred from 10% to 4% (collectively, the “Preferred Stock
Amendments”).
 
(c)           Lenfest Voting Agreement.  At the Shareholder Meeting, Lenfest
agrees to vote, or cause to be voted, in favor of each Preferred Stock Amendment
all securities of the Company that are owned by Lenfest (directly or indirectly)
or over which Lenfest has voting control and that have rights to vote on the
Preferred Stock Amendments, including (but not limited to) all shares of Common
Stock, Series D Preferred Stock and Series E Preferred Stock owned by
(i) Lenfest, (ii) any entity controlled by Lenfest, and (iii) any trust of which
Lenfest is trustee.  The foregoing voting agreement shall be binding on
Lenfest’s heirs, personal representatives, successors and assigns.
 
(d)           Amendment Filings.  If the Preferred Stock Amendments are approved
at the Shareholder Meeting, then, as soon as practicable following the
Shareholder Meeting, the Company shall cause to be executed and filed with the
Department of State of the Commonwealth of Pennsylvania, such amendments or
other documents as may be necessary to give effect to the Preferred Stock
Amendments (the “Amendment Filings”).
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(e)           Dividends on Preferred Stock.
 
(i)           Notwithstanding that the Preferred Stock Amendments shall not yet
have been approved by the holders of Common Stock at the Shareholder Meeting,
Lenfest agrees that dividends shall accrue and be paid on the Series D Preferred
Stock and the Series E Preferred Stock at the reduced rate of 4% (rather than
10%) per annum from the Effective Time through the date of the Amendment Filings
(the “Provisional Dividend Period”), and, except as expressly provided in
Section 2(e)(iii) below, Lenfest hereby waives all right to receive a full 10%
dividend on the Series D Preferred Stock and the Series E Preferred Stock during
the Provisional Dividend Period.
 
(ii)          If the Preferred Stock Amendments are approved at the Shareholder
Meeting by the necessary vote of the holders of Common Stock, then no additional
dividends shall accrue or be paid on the Series D Preferred Stock or the
Series E Preferred Stock with respect to the Provisional Dividend Period.
 
(iii)         If the Preferred Stock Amendments are not approved at the
Shareholder Meeting by the necessary vote of the holders of Common Stock, then
the rate at which dividends shall accrue and be paid on the Series D Preferred
Stock and the Series E Preferred Stock shall immediately revert to the previous
rate of 10% per annum.  In such case, the Company shall, within sixty days after
the date of the Shareholder Meeting, pay to Lenfest, in a lump sum, a
supplemental dividend on the Series D Preferred Stock and the Series E Preferred
Stock at the rate of 6% per annum for the number of days in the Provisional
Dividend Period.
 
3.             Lenfest Credit Facility.
 
(a)           Payment of Remaining Amount Due.  At the Effective Time, the
Company shall pay to Lenfest the amount of $417,220, in cash, representing
payment in lieu of the shares of Series D Preferred Stock that would have been
deliverable by the Company to Lenfest under Section 2.2(a) of that certain
Secured Credit Facility and Warrant Purchase Agreement dated as of April 24,
2009, between the Company, as borrower, and Lenfest, as lender (the “2009 Loan
Agreement”), with respect to the period from the most recent issuance of
Series D Preferred Stock under Section 2.2(a) of the 2009 Loan Agreement through
the Effective Time.  Lenfest hereby waives any right he may have to receive from
the Company additional shares of Series D Preferred Stock or any other
consideration under either Section 2.1(a) or Section 2.2(a) of the 2009 Loan
Agreement.
 
(b)           Termination of Lenfest Credit Agreements.  Notwithstanding
anything to the contrary therein, the Company and Lenfest hereby agree that the
following agreements, as may have been amended from time to time (collectively,
the “Lenfest Credit Agreements”), shall terminate and be of no further force or
effect as of the Effective Time:
 
(i)           the 2009 Loan Agreement;
 
(ii)          that certain Security Agreement, dated February 18, 2009, by the
Company in favor of Lenfest;
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(iii)         that certain Security Agreement, dated April 24, 2009, among the
Company, Entertainment Technology Corporation, a Pennsylvania corporation and a
wholly-owned subsidiary of the Company (“ETC Entertainment”), and Lenfest;
 
(iv)         that certain Guaranty, dated April 24, 2009, by ETC Entertainment
in favor of Lenfest; and
 
(v)          that certain Amended and Restated Open-End Mortgage and Security
Agreement, dated April 24, 2009, by the Company in favor of Lenfest, as filed
with the Bucks County Recorder of Deeds (the “Mortgage”).
 
(c)           Surrender and Cancellation of Promissory Notes; Retention of
Warrants.  At the Effective Time, Lenfest shall surrender to the Company for
cancellation all promissory notes of the Company issued to Lenfest under or in
connection with the 2009 Loan Agreement.  Nothing in this Agreement shall be
construed to terminate any outstanding warrants of Lenfest, including without
limitation, the warrants acquired by Lenfest pursuant to the 2009 Loan
Agreement.
 
(d)           Termination of Security Interests.  Lenfest hereby authorizes the
Company, from and after the Effective Time, to file or to cause to be filed such
Uniform Commercial Code termination statements and other documents as may be
necessary to terminate the security interests created under or in connection
with the Lenfest Credit Agreements.
 
(e)           Discharge of Mortgage.  At the Effective Time, Lenfest shall
execute and deliver to the Company a mortgage satisfaction piece suitable for
filing with the Bucks County Recorder of Deeds to certify the discharge of the
Mortgage.
 
(f)           Mutual Release.  As of the Effective Time, each party hereby
releases the other party and such other party’s stockholders, directors,
officers, employees, agents and all other related or affiliated persons, firms
or entities (collectively, the “Released Persons”) of and from any claims,
causes of action, demands, obligations, agreements, promises, liabilities,
damages, costs and fees of any nature, known or unknown, arising out of or
relating to the Lenfest Credit Agreements or the termination thereof
(collectively, “Claims”), except for any Released Person’s obligations under
this Agreement.  Each party hereby agrees never to sue any Released Person for
or based upon any Claim released hereunder.
 
4.             Consideration.  In consideration of the transactions contemplated
hereby and in consideration of Lenfest’s participation in the PNC Debt
Restructuring, the Company shall pay to Lenfest at the Effective Time (in
addition to the amount due under Section 3(a)) the sum of Ten Million Dollars
($10,000,000) in immediately available funds, by wire transfer of United States
currency to an account or accounts designated by Lenfest in writing.
 
5.             Representations and Warranties.
 
(a)           Representations and Warranties of Lenfest.  Lenfest hereby
represents and warrants to the Company as follows:
 
 
- 4 -

--------------------------------------------------------------------------------

 
(i)           Lenfest is the owner of record of all right, title and interest,
free and clear of all liens and other encumbrances, in and to the Shares.
 
(ii)          Lenfest has the power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby.
 
(iii)         This Agreement and all other instruments or documents executed by
Lenfest in connection herewith (A) have been duly executed by Lenfest and
constitute the legal, valid and binding obligation of Lenfest, enforceable in
accordance with their respective terms, except as the enforceability thereof may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
by general principles of equity, and (B) do not violate or otherwise conflict
with any injunction, judgment, order, decree, ruling or charge by any
governmental authority that is binding on Lenfest.
 
(iv)         There is no agreement, commitment or understanding of any nature
whatsoever to which Lenfest is a party that directly or indirectly provides any
person other than Lenfest with the right to vote or control the disposition of
the Shares.
 
(v)          Lenfest has, independently and without reliance on any valuation or
projections by the Company or its management, and based on such documents and
information as he has deemed appropriate, made his own appraisal of the
financial condition and affairs of the Company and decision to enter into this
Agreement.
 
(b)           Representations and Warranties of the Company.  The Company hereby
represents and warrants to Lenfest as follows:
 
(i)           The Company is a corporation, duly organized, validly existing,
and in good standing under the laws of the Commonwealth of Pennsylvania.
 
(ii)          The Company has received approval from the Board of Directors of
the Company to consummate the transactions contemplated hereby.
 
(iii)         The person signing this Agreement on behalf of the Company has all
requisite power and authority to execute and deliver this Agreement in the name
and on behalf of the Company.
 
(iv)         This Agreement and all other instruments or documents executed by
the Company in connection herewith (A) have been duly executed by the Company,
and constitute the legal, valid and binding obligation of the Company,
enforceable in accordance with their respective terms, except as the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity, and (B) do not
violate or otherwise conflict with any injunction, judgment, order, decree,
ruling or charge by any governmental authority that is binding on the Company.
 
6.             Further Assurances.  Each party hereby agrees, following the
Effective Time, without further consideration, to execute and deliver such other
agreements, instruments and documents and to take such other actions as the
other party or its counsel may reasonably request in order to carry out the
provisions hereof and the transactions contemplated hereby, including to put the
Company in possession of, and to vest in the Company, good and valid title to
the Shares in accordance with this Agreement.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
7.             Miscellaneous.
 
(a)           Survival of Representations and Covenants.  All of the
representations and warranties in this Agreement and in any instruments executed
and delivered in fulfillment of the requirements of this Agreement shall survive
the consummation of the transactions contemplated hereby.  All covenants which
by their terms are required to be performed following the Effective Time shall
survive until performed in accordance with their terms.
 
(b)           Counsel.  This Agreement was prepared by counsel for the Company,
and such counsel does not represent the interests of Lenfest, which may conflict
with those of the Company.  Lenfest (i) understands and agrees that this
Agreement contains legally binding provisions and has certain financial and tax
consequences for Lenfest, (ii) has had the opportunity to consult with an
independent lawyer regarding such provisions and consequences, and (iii) has
either consulted such a lawyer or consciously decided not to consult such a
lawyer.
 
(c)           Interpretation.  In the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of the provisions
of this Agreement.
 
(d)           Expenses.  The parties shall, except as otherwise specifically
provided herein, bear their respective expenses incurred in connection with the
preparation, execution and performance of this Agreement and the transactions
contemplated hereby, including, without limitation, all fees and expenses of
agents, representatives, counsel and accountants.
 
(e)           Notices.  Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered personally, sent by
facsimile or sent by certified, registered or express mail, postage prepaid, to
a party at its address set forth in the first paragraph of this Agreement.  Any
such notice shall be deemed given upon receipt.  Any party may by notice given
in accordance with this Section to the other party designate another address for
receipt of notices hereunder.
 
(f)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective permitted
successors and assigns.
 
(g)           Entire Agreement, Amendment; Waivers.  This Agreement constitutes
the entire agreement between the Company and Lenfest with respect to the
transaction contemplated hereby, supersedes all prior or contemporaneous
negotiations, communications, discussions and correspondence concerning the
subject matter hereof (other than that certain Amended and Restated Registration
Rights Agreement, dated as of April 24, 2009, between the Company and Lenfest),
and may be amended or modified only with the written consent of the Company and
Lenfest.  A failure of any party hereto to insist on strict compliance with any
provision of this Agreement shall not be deemed a waiver of such provision or
any other provision hereof.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
(h)           Severability.  If any provision of this Agreement shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or any remaining provisions of this
Agreement; provided, that the repurchase of the Shares under Section 1 and the
termination of the Lenfest Credit Agreements under Section 3 are of the essence
of this Agreement and shall not be severable.
 
(i)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Pennsylvania, without regard
to its principles of conflicts of laws.
 
(j)           Waiver of Jury Trial.  EACH PARTY HEREBY AGREES TO WAIVE TRIAL BY
JURY IN ANY ACTION ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT.
 
(k)           Counterparts.  This Agreement may be executed in separate
counterparts, each of which, when so executed, shall be deemed to be an original
and all of which, when taken together, shall constitute but one and the same
agreement.
 
(l)           Variations in Pronouns.  All pronouns and any variations thereof
used herein refer to the masculine, feminine or neuter, singular or plural, as
the context may require.
 
(m)           Interpretation.  All references herein to Sections, subsections
and clauses shall be deemed references to such parts of this Agreement, unless
the context shall otherwise require.
 
(n)           Headings.  The headings in this Agreement are for reference only,
and shall not affect the interpretation of this Agreement.
 
[Remainder of Page Intentionally Blank; Signature Page Follows]
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
Execution
 
WITH THE INTENT TO BE LEGALLY BOUND HEREBY, the above terms and conditions are
hereby agreed to and accepted as of the day and year first written above.
 

 
ENVIRONMENTAL TECTONICS CORPORATION
         
By:
       
Name:
     
Title:
             
H.F. LENFEST
 

 
The undersigned hereby execute and deliver this Agreement solely to evidence
their consent to the termination of the Lenfest Credit Agreements to which they
are party:
 

 
ENVIRONMENTAL TECTONICS CORPORATION
         
By:
       
Name:
     
Title:
 

 

 
ETC DELAWARE, INC.
         
By:
       
Name:
     
Title:
 

 
 
 - 8 -

--------------------------------------------------------------------------------